UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1191


DAVID CHARLES BACH, a/k/a David Bach,

                Plaintiff - Appellant,

          v.

CIA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Kaymani D. West, Magistrate Judge.
(4:15-cv-04915-MGL)


Submitted:   July 5, 2016                 Decided:   July 11, 2016


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Charles Bach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Charles Bach seeks to appeal the magistrate judge’s

report recommending that his civil action be dismissed without

prejudice.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The magistrate judge’s report and recommendation Bach seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.        Furthermore, the district court’s adoption of

the report and recommendation after Bach noted his appeal does not

overcome the jurisdictional defect in Bach’s appeal because the

magistrate judge’s report was not an order that the district court

could    have   certified      for   immediate   appeal.      See      Equip.   Fin.

Group v. Traverse Comput. Brokers, 973 F.2d 345, 347-48 (4th Cir.

1992) (holding that doctrine of cumulative finality only applies

where order appealed from could have been certified under Fed. R.

Civ. P. 54(b)).      Accordingly, we dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument     would   not   aid   the    decisional

process.

                                                                         DISMISSED



                                         2